Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020, 18/28/2018 and 10/16/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 3/15/2021 have been fully considered but they are not persuasive. 
Applicant submitted “DiMaio, Jules and/or Rabindran have not been shown to teach each of the elements of claim 1, in particular, at least the elements of "receiving a user position input, the user position input including a user action indicating whether or not a user is looking at a display screen of the surgical robotic system; receiving a sequence of user inputs 
from one or more user interface devices of the surgical robotic system, the sequence of user inputs including at least one finger gesture associated with the one or more user interface devices; receiving a user alignment input, the user alignment input including an action indicating whether or not at least one or more of the user interface devices are aligned with a surgical robotic component; determining, by one or more processors communicatively coupled to the user interface devices and the surgical instrument, whether the user position input, the sequence of user inputs, or the user alignment input indicates an intentional engagement or disengagement of a teleoperation mode in which the surgical instrument is controlled by user inputs received from the user interface devices" as recited in claim 1”. 
Examiner respectfully disagrees.

With respect to “receiving a user position input, the user position input including a user action indicating whether or not a user is looking at a display screen of the surgical robotic system”:
	DiMaio discloses in [0130] “When the alignment relationships are established and any
other conditions necessary for entering a master/slave control mode are met, computer control system 550 outputs a command to operate in the teleoperated system in the master/slave control mode. Examples of optional required conditions to enter the master/slave control mode are a determination that the end effector is in the camera FOY, a determination that the user is looking at the display”. Therefore DiMaio does teach receiving a user position input, and that input indicates whether or not a user is looking at a display. Additionally, it is noted that DeMaio discloses plural conditions to enter teleoperation mode rather than a singular condition. 

With respect to “ receiving a sequence of user inputs from one or more user interface devices of the surgical robotic system, the sequence of user inputs including at least one finger gesture associated with the one or more user interface devices”.
	DiMaio discloses in [0051] that system may have multiple inputs to engage and disengage master/slave control or other functions. Therefore, DiMaio clearly discloses the ability to receive a sequence of user inputs including at least one finger gesture as required by the claim. Furthermore, [0137], discloses a button press input that is utilized to engage the system for master/slave control. Pressing/engaging a button is a finger gesture. And operator interacts with equipment through button, therefore button is a user interface device. Therefore multiple inputs and at least one finger gesture associated with one user interface device is taught by DiMaio.

With respect to “receiving a user alignment input, the user alignment input including an action indicating whether or not at least one or more of the user interface devices are aligned with a surgical robotic component”.
	DiMaio teaches in [0130] that computer control system receives information about system components to establish initial alignment relationships required for teleoperation control. Figure 5I and [0136-0137] discloses the requirement for the master device orientation needs to be within a certain tolerance of the displayed end effector orientation in order to establish alignment for control. And when orientation of master device 536a is within tolerance 562, and so master/slave control between master device 536a and end effector 522 is permitted. [0128], disclosing 536 to be a master device that user holds. Thus DiMaio clearly discloses ““receiving a user alignment input, the user alignment input including an action indicating whether or not at least one or more of the user interface devices are aligned with a surgical robotic component”

With respect to “determining, by one or more processors communicatively coupled to the user interface devices and the surgical instrument, whether the user position input, the sequence of user inputs, or the user alignment input indicates an intentional engagement or disengagement of a teleoperation mode in which the surgical instrument is controlled by user inputs received from the user interface devices”.

	DiMaio teaches in [0114-0115], that system can distinguish between an intentional command to establish master/slave control i.e. teleoperation and a command generated in an error. And in [0130], disclosing the condition to engage teleoperation mode is that user must be looking at the screen i.e. user position input. And in [0015], disclosing machine-readable instructions which when executed by one or more processors associated with a medical device are adapted to cause the one or more processors to perform any of the operations or methods described herein.  
	Therefore DiMaio teaches this limitation. Examiner notes that while the claim requires all of the above inputs to be received by the system, the claim only requires one of these received inputs (the use of “or” in the claim as highlighted above) to be used to indicate an intentional engagement or disengagement of a teleoperation mode. 
	Applicant also emphasized: “DiMaio, however, does not appear to teach a combination of three different that can be detected and used to engage or disengage a teleoperation mode as now required by claim 1”. The application further discloses that once each of these actions are detected, the system understands the user wishes to engage/disengage a teleoperation mode and may proceed with engaging/disengaging the teleoperation mode. Nowhere within DiMaio is such a combination of operations for engaging/disengaging a teleoperation mode disclosed
	Applicant appears to be arguing features that are not found in the claims. As discussed above, the inputs utilized to determine the user’s intention to engage or disengage teleoperation mode is separated by an “or” in the claim language. Thus, only one of the inputs is required for determining the user’s intention to engage or disengage teleoperation mode.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 Applicant further argued:
The Examiner has further not pointed to, and applicant is unable to discern, a portion of Jules and/or Rabindran disclosing these aspects. 
This argument is moot. As discussed above, under BRI, DiMaio teaches the limitations in question. However, for the purposes of compact prosecution, relevant teachings of Jules and or Rabindran or briefly discussed below. 

With respect to “applicant is unable to discern, a portion of Jules and/or Rabindran disclosing these aspects”.	
Double tapping: DiMaio teaches of a button press to begin teleoperation in [0114], disclosing that the computer receives a signal indicating that user wishes to begin teleoperation: See claim 7.
And Jules teaches in Column 9 line 49, disclosing an input process will start with a double tap and will end when the user double taps the second time.
The modification allows a single input source to perform two functions. Additionally, unintentional double tapping is less probably than an unintentional single tap. Therefore the modification is obvious for utilizing one input device for multiple command operations and reduce accidental engagement, and disclosed in Non-Final Action.

Foot clutch: Rabindran teaches of a foot pedal ([0174], disclosing a foot pedal placement at surgeon’s console): See claim 9.
Modification allows operator to generate commands while keeping hands free, additionally, a foot operated command does not require operator to independently move hands and continue holding(if required) a hand held equipment.  Therefore the modification is obvious to allow the operator to generate input commands and keep hands free. Therefore modification is obvious and disclosed in Non-Final Action.

squeezing: Rabindran teaches: squeezing both the first and the second handheld user input devices ([0094], disclosing grip members that can be squeezed to generate a command to operate end effector jaws): See claim 8.
Modification enables the operator to interact with a handheld devices in a more natural way. Therefore the modification is obvious and disclosed in Non-Final Action.

Pressing and holding: Jules discloses a user interface input generated by double tapping a button (column 9 line 49) and holding the button (column 9 line 43): See claim 7.
Modification eliminates chance of erratic signals (when clutch/button is pressed) to be read as multiple press events. When a button/clutch is presses and held, for at least a predetermined duration, the system confirms the command signal is intentional. Therefore modification is obvious and disclosed in Non-Final Action.
	 
Therefore the rejection of claims 1, 12, 16 and their respective dependent claims is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10 and 11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by DiMaio (U.S. Publication no. 20200360097).
For Claim 1, DiMaio teaches: A method for engaging and disengaging a surgical instrument of a surgical robotic system, the method comprising: 
receiving a user position input, the user position input including a user action indicating whether or not a user is looking at a display screen of the surgical robotic system ([0130], disclosing the condition to engage teleoperation mode is that user must be looking at the screen i.e. user position input);

receiving a sequence of user inputs from one or more user interface devices of the surgical robotic system (Figure 1, disclosing a surgical robot system and [0051] disclosing the system may have multiple inputs to engage and disengage master/slave control i.e. teleoperation. A sequence of user inputs is interpreted as operator manipulating one or multiple inputs in a particular way) the sequence of user inputs including at least one finger gesture associated with the one or more user interface devices ( [0137], disclosing a button press input to engage the system for master/slave control. Button press is a finger gesture and button is a user interface device); 

receiving a user alignment input, the user alignment input including an action indicating whether or not at least one or more of the user interface devices are aligned with a surgical robotic component ([0130], disclosing computer control system receives information about system components to establish initial alignment relationships required for teleoperation control. Figure 5I and [0136-0137], disclosing the requirement for the master device orientation to be within a certain tolerance of the displayed end effector orientation in order to establish alignment for control. And orientation of master device 536a is within tolerance 562, and so 

determining, by one or more processors ([0015], disclosing machine-readable instructions which when executed by one or more processors associated with a medical device are adapted to cause the one or more processors to perform any of the operations or methods described herein) communicatively coupled to the user interface devices and the surgical instrument, whether the user position input, the sequence of user inputs, or the user alignment input indicates an intentional engagement or disengagement of a teleoperation mode in which the surgical instrument is controlled by user inputs received from the user interface devices ([0114-0115], disclosing that system can distinguish between an intentional command to establish master/slave control i.e. teleoperation and a command generated in an error); 

in response to determining of engagement, transition the surgical robotic system into the teleoperation mode ([0130], disclosing master slave mode is activated when enable criteria is met); 

and in response to determining of disengagement, transition the surgical robotic system out of the teleoperation mode such that the user interface devices are prevented from controlling the surgical instrument([0051, 0114 and 0115], disclosing the equipment is out of master/slave control i.e. teleoperation mode when commanded. This prevents the equipment to be operated when it is not in master/slave mode).



For Claim 5, DiMaio teaches: The method of claim 1 wherein the sequence of user inputs comprise a first sequence of user inputs from a first user interface device and a second sequence of user inputs from a second user interface device (Figure 5H, disclosing a hand held user input device 536 and figure 5I disclosing 536a and 536b as 2 user interface devices).

For Claim 10, DiMaio teaches: The method of claim 1 wherein the user position input further comprises determining whether at least one of the following conditions are met prior to transitioning the surgical robotic system into a teleoperation mode: a chair of the surgical robotic system is locked, and the user interface device is within a surgical robotic system workspace ([0136-0137], disclosing the condition to engage master/slave control is to have the master input device orientation to be within certain tolerance of the end effector. Therefore the user input device is within close proximity of the teleoperation console. If the device is not in a close proximity of the device, its orientation will be out of the tolerance limit hence this condition will not be met). Under BRI at least one condition has to be met.  

For Claim 11, DiMaio teaches: The method of claim 1 further comprising a user feedback for alerting the user that the teleoperation mode is engaged or disengaged ([0137] disclosing a visual, audio or haptic indication is output to the user as a signal that master/slave relationship is in effect. This is a feedback alert to the user to indicate teleoperation mode is engaged or not).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DiMaio (U.S. Publication no. 20200360097) in view of Jules (US Patent 9925662).
For Claim 4, DiMaio teaches: The method of claim 1 
DiMaio does not disclose wherein the sequence of user inputs indicating an engagement or disengagement of the teleoperation mode are the same.
  Jules teaches the same input sequence to initiate and end a process (Column 9 line 49, disclosing an input process will start with a double tap and will end when the user double taps the second time).
DiMaio teaches of a button press to begin teleoperation ([0114], disclosing that the computer receives a signal indicating that user wishes to begin teleoperation). It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s button press input sequence to serve as start as well as stop command generator for teleoperation ad taught by Jules. This modification would dedicate a single input source and maneuver to perform more than one function. 

Claims 2, 3, 6, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio (U.S. Publication no. 20200360097) in view of Rabindran (U.S. Publication no. 20200315721).

For Claim 2, DiMaio teaches: The method of claim 1, wherein the user interface devices include at least one of a handheld user input device (Figure 5H, disclosing a handheld user interface device 536)
DiMaio does not disclose: and a foot pedal.
Rabindran teaches of a foot pedal ([0174], disclosing a foot pedal placement at surgeon’s console).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s art to have a foot pedal as taught by Rabindran to allow the operator to generate input commands and keep hands free.

For Claim 3, DiMaio teaches: The method of claim 1 
Modified DiMaio further teaches: wherein the at least one or more user interface devices comprises a first handheld user input device and a second handheld user input device ([0137], disclosing multiple handheld devices 536a and 536b),

wherein the user position input further comprises locking a chair of the surgical robotic system, docking the first handheld user input device or the second handheld user input device, or positioning the first handheld user input device or the second handheld user input device in a work space of the surgical robotic system ([0136-0137], disclosing the condition to engage master/slave control is to have the master input device orientation to be within certain tolerance of the end effector. Therefore the user input device is within close proximity of the teleoperation console. If the device is not in a close proximity of the device, its orientation will be out of the tolerance limit hence this condition will not be met. Therefore the device has to be positioned in the workspace). Under BRI one condition has to be met; 

wherein the user alignment input action comprises detecting an alignment between the first or second user input device and a surgical robotic tool ([0130], disclosing computer control system receives information about system components to establish initial alignment relationships required for teleoperation control. Figure 5I and [0136-0137], disclosing the requirement for the master device orientation to be within a certain tolerance of the displayed end effector orientation in order to establish alignment for control. And orientation of master device 536a is within tolerance 562, and so master/slave control between master device 536a and end effector 522 is permitted. [0128], disclosing 536 to be a master device that user holds. Therefore user alignment input is received).

DiMaio does not disclose handheld user input devices to have a “clutch”.

DiMaio’s art has a clutch ([0051], disclosing engaging and disengaging master/slave devices through clutching and may have one or more user input devices). And teaches a handheld input devices (Figure 5H, disclosing a handheld user interface device 536. And [0137], disclosing multiple handheld devices 536a and 536b)

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify the art of DiMaio to include clutches in handheld devices to serve additional function and enable the operator to interact with the system more naturally.

DiMaio does not disclose: wherein the sequence of user inputs including the at least one finger gesture comprises a single tap of the finger clutch associated with the first and the second handheld user input devices, a double tap of the finger clutch associated with the first or second handheld user input device, a single squeeze of the first and the second handheld user input devices, or a double squeeze of the first or second handheld user input device; and 

Rabindran teaches: squeezing both the first and the second handheld user input devices ([0094], disclosing grip members that can be squeezed to generate a command to operate end effector jaws).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s user handheld interface devices to generate a command by a single squeeze of the first and the second handheld user input devices as taught by Rabindran to enable the operator to interact with a handheld devices in a more natural way. 


For Claim 6, DiMaio teaches: The method of claim 1,  wherein the one or more user interface devices comprise a handheld user input device ( [0128] and Figure 5, disclosing 536 as a handheld master device) and the sequence of user inputs comprise a first sequence of user inputs received from the handheld user input device ([0131], disclosing master device 536 controls the surgical tool 520 therefore 536 provides a sequence of user inputs)
DiMaio discloses a clutch mode and the clutch being able to engage and disengage a coupling between objects in [0115] but does not disclose a clutch pedal and a second sequence of user inputs received from the clutch pedal.
Rabindran teaches: a pedal ([0174] disclosing presence of foot pedals at surgeon’s console). 
DiMaio teaches of an “actively controlled event” to begin teleoperation which may be when a clutch mode is exited ([0114], disclosing that the computer receives a signal indicating that user wishes to begin teleoperation). And Rabindran teaches a surgical robot system in which a foot pedal is used as an active input device ([0174], disclosing utility of foot pedals to control the surgical robot).
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiMaio’s art by utilizing the specific and known active pedal control in place of the generic “actively controlled event” as a means to control the clutch. This modification would provide a specific means for controlling the clutch mode. 

For Claim 12, DiMaio teaches: A surgical robotic system, comprising: a surgical instrument (Figure 1, disclosing a surgical robot system); 

a user console ([0057] and figure 1, disclosing a user console unit 112) comprising a user interface device (Figure 5H, disclosing a user interface device 536), the user interface device being mechanically ungrounded with respect to the user console (Figure 5H and [0128], disclosing user interface device 536 is mechanically ungrounded); and 

one or more processors communicatively coupled to the surgical instrument and the user console ([0010], disclosing the system can have one or more processors. The system is electronically controlled by an operator therefore the processor has an electronic link with the user interface/console and the rest of system), the processors configured to: 

 determine that the surgical robotic system is in a non-teleoperation mode and the intentional user actions indicate an intentional engagement ([0114-0115], disclosing that system can distinguish between an intentional command to establish master/slave control i.e. teleoperation and a command generated in an error. As the system is confirming that the equipment is aligned and right input command is received to engage master/slave mode, the system has determined that it is in a non-teleoperation mode); and 

transition the surgical robotic system into a teleoperation mode in which the surgical instrument is controlled by user inputs received from the user interface device ([0130], disclosing master slave mode is activated when enable criteria is met. Receiving the right input is an enable criteria).

DiMaio does not disclose: receive a sequence of user, wherein the sequence of user actions “comprise a first intentional user action, a second intentional user action and a third intentional user action that are different from one another actions” through the user interface device 

However DiMaio does disclose intentional user actions for teleoperation ([0114-0115], disclosing that system can distinguish between an intentional command to establish master/slave control i.e. teleoperation and a command generated in an error) and multiple inputs for teleoperation engage/disengage ([0051] disclosing the system may have multiple inputs to engage and disengage master/slave control i.e. teleoperation. A sequence of user inputs is interpreted as operator manipulating one or multiple inputs in a particular way i.e. an intentional user action; see also [0130] disclosing plural “conditions” required to change modes of operation);

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of DiMaio to comprise a first intentional user action, a second intentional user action and a third intentional user action that are different from one another actions” through the user interface device to have added protection against unintentional and accidental user action. A user performing three actions (indicating teleoperation transition command) accidently has a lower probability that user performing one action accidently. Therefore modification will further reduce chances of unintentional teleoperation engagement.

DiMaio’s discloses the art to have multiple inputs ([0077], disclosing master device to have multiple control inputs) but does not disclose a foot pedal in user interface device.

Rabindran discloses that his art can have foot pedals ([0174] disclosing the presence of foot pedals at surgeon’s console).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s art to have a foot pedal as taught by Rabindran to enable the operator to generate an input command by keeping the hands free.

For Claim 13, DiMaio modified through Rabindran teaches: The surgical robotic system of claim 12 
Modified DiMaio further teaches: wherein the user interface device comprises a first handheld user input device and a second handheld user input device (Figure 5H and [0128], disclosing a master input device 536. And 536a and 536b  in Figure 5I disclosing two different handheld user input devices), and at least one of the first, second or third intentional user actions (as the 536a and 536b are handheld devices to control end effectors 564a and 564b, these devices to generate an input to indicate intentional engagement)

DiMaio does not disclose: tapping or squeezing both the first and the second handheld user input devices or that the sequence of user actions indicating an intentional engagement comprises “tapping or squeezing both the first and the second handheld user input device”. 

Rabindran teaches: tapping or squeezing both the first and the second handheld user input devices ([0094], disclosing grip members that can be squeezed to generate a command to operate end effector jaws).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s user handheld interface devices to generate a command by squeezing as taught by Rabindran to enable the operator to interact with a handheld devices in a more natural way. And to dedicate only one hand for one device.

For Claim 15, DiMaio modified through Rabindran teaches: The surgical robotic system of claim 12 , 
DiMaio further teaches: the second user intentional action comprises tapping or squeezing the user interface device ([0051], disclosing a push button input and the master device to have multiple inputs. Pushing a button is same as tapping it).

DiMaio’s art does have a clutch ([0115], disclosing the art to have a clutch) but does not disclose the foot pedal is a clutch pedal, and actions indicating an intentional engagement comprise tapping the clutch pedal.

Rabindran teaches: wherein the foot pedal ([0174], disclosing placement of foot pedal at surgeon’s console).

DiMaio’s art has buttons that can be pushed to generate an input, a clutch and ability to have multiple inputs. It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s art to use foot Pedal of Rabindran as a clutch pedal to generate input commands to not require the operator to free his/her hands.

For Claim 16, DiMaio teaches: A surgical robotic system, comprising: a surgical instrument (Figure 1, disclosing a surgical robot system); 

a user console ([0057] and figure 1, disclosing a user console unit 112) comprising a user interface device (Figure 5H, disclosing a user interface device 536), the user interface device being mechanically ungrounded with respect to the user console (Figure 5H and [0128], disclosing user interface device 536 is mechanically ungrounded); and 

one or more processors communicatively coupled to the surgical instrument and the user console ([0010], disclosing that the system may have one or more processors. The function of the processor is to receive inputs from the user, process them and execute an operation based on the input. Therefore the processor is coupled to the surgical and user console), the processors configured to: 

receive a sequence of user actions ([0049], disclosing computer control system provides control interface between the master and slave devices. [0128], discloses 536 as a master input device); 

determine that the surgical robotic system is in a teleoperation mode and the intentional user actions indicate an intentional disengagement ([0114-0115], disclosing that system can distinguish between an intentional command to establish master/slave control i.e. teleoperation and a command generated in an error. As the system has a criteria to enable teleoperation mode, it is capable of registering which state it is actively in i.e. engaged in teleoperation mode or not), wherein the surgical instrument is controlled by user inputs received from the user interface device ([0048], disclosing the slave surgical tool is controlled by user operated  master input device); and 

transition the surgical robotic system into a non-teleoperation mode in which the user interface device or the foot pedal is prevented from controlling the surgical instrument ([0051], disclosing the system can have multiple inputs to engaging and disengaging master/slave mode i.e. teleoperation mode).

DiMaio does not disclose: receive a sequence of user, wherein the sequence of user actions “comprise a first intentional user action, a second intentional user action and a third intentional user action that are different from one another actions” through the user interface device 

However DiMaio does disclose intentional user actions for teleoperation ([0114-0115], disclosing that system can distinguish between an intentional command to establish master/slave control i.e. teleoperation and a command generated in an error) and multiple inputs for teleoperation engage/disengage ([0051] disclosing the system may have multiple inputs to engage and disengage master/slave control i.e. teleoperation. A sequence of user inputs is interpreted as operator manipulating one or multiple inputs in a particular way i.e. an intentional user action; see also [0130] disclosing plural “conditions” required to change modes of operation);

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of DiMaio to comprise a first intentional user action, a second intentional user action and a third intentional user action that are different from one another actions” through the user interface device to have added protection against unintentional and accidental user action. A user performing three actions (indicating teleoperation transition command) accidently has a lower probability that user performing one action accidently. Therefore modification will further reduce chances of unintentional teleoperation engagement.

DiMaio also does not disclose a foot pedal as an input source.

Rabindran teaches in [0085] that a foot pedal that can control and actuate devices associated with it.
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s art to have a foot pedal as taught by Rabindran to allow the operator to generate input commands and keep hands free.

Claim 7 - 9, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over DiMaio (U.S. Publication no. 20200360097) in view of Rabindran (U.S. Publication no. 20200315721) and Jules (US Patent 9925662).

For Claim 7, DiMaio teaches: The method of claim 1 wherein the sequence of user inputs indicating an intentional engagement or disengagement correspond to pressing ([0151], disclosing the art may have a button as a button, a button press will generate an input command). 
DiMaio’s art has a clutch ([0051], disclosing engaging and disengaging master/slave devices through clutching) and may have one or more user input devices. However DiMaio does not disclose pressing and holding a clutch pedal of the one or more user interface devices and double tapping a finger clutch of the one or more user interface devices.
Rabindran discloses a foot operated pedal as a mean for input ([0084], Disclosing a foot operated pedal input).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic teaching of DiMaio of one of more inputs to engage/disengage clutch through the foot pedal as taught by Rabindran to allow the operator to generate input commands and keep hands free.

Additionally, Jules discloses a user interface input generated by double tapping a button (column 9 line 49) and holding the button (column 9 line 43). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiMaio’s inputs (to engage/disengage teleoperation) to require the user to press and hold the clutch pedal (modified through Rabindran) and double tap finger clutch as taught by Jules as additional means for control interaction with the device.

For Claim 8, DiMaio teaches: The method of claim 1 wherein the sequence of user inputs indicating an intentional engagement or disengagement correspond to a clutch ([0115], disclosing clutch to engage and disengage coupling between objects).
DiMaio does not disclose a pedal and pressing and holding the pedal, squeezing another of the one or more user interface devices.
Rabindran teaches: a pedal ([0174], disclosing pedals present at surgeon’s console), and squeezing another of the one or more user interface devices ([0102], disclosing master grips that can be squeezed to control the robot surgery tools).
Additionally, Jules teaches: pressing and holding the button (column 9 line 43, disclosing pressing and holding a button to generate a command).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s clutch to a clutch pedal as taught by Rabindran to allow the user to interact with the system without using hands, and modify the handheld input devices to be squeezed for command generation to enable the operator to interact with a handheld devices in a more natural way. And modify the clutch pedal to be pressed and held as additional means for control interaction with the device).

For Claim 9: DiMaio teaches: The method of claim 1 wherein the sequence of user inputs indicating an intentional engagement or disengagement 
DiMaio’s art has clutch ([0051], disclosing engaging and disengaging master/slave devices through clutching) and may have one or more user input devices. However DiMaio does not disclose: double tapping a clutch pedal of the one or more user interface devices.
Rabindran teaches: a pedal ([0174] disclosing a foot pedal at surgeon’s console. 
Jules teaches: double tapping (column 9 line 9, disclosing double tapping a button to generate a command).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiMaio’s inputs(to engage/disengage teleoperation) as double tapping a clutch pedal as taught by Rabindran and Jules  as additional means for control interaction with the device.

For Claim 14, DiMaio modified through Rabindran teaches: The surgical robotic system of claim 12 and a clutch ([0115], disclosing a clutch to engage and disengage objects), and the second intentional user action comprises tapping or squeezing the user interface device ([0051], disclosing a push button input and the master device to have multiple inputs. Pushing a button is same as tapping it).

DiMaio does not disclose: wherein the foot pedal is a clutch pedal, the first intentional user action comprises pressing and holding the clutch pedal.

Rabindran teaches: wherein the foot pedal is a clutch pedal ([0174] a foot pedal at surgeon’s console).

Jules teaches: pressing and holding the button (column 9 line 43, disclosing pressing and holding a button to generate a command).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiMaio’s clutch to a foot pedal clutch and an intentional engagement sequence to be pressing and holding the clutch pedal as taught by Rabindran and Jules as additional means for control interaction with the device.

For Claim 17, DiMaio modified through Rabindran teaches: The system of claim 16. 

Rabindran further teaches: a clutch ([0051], disclosing engaging and disengaging master/slave devices through clutching, [0051] disclosing it may have one or more user input devices) and first, second or third intentional user action (see claim 16 for modification of having three user actions)

DiMaio does not disclose: wherein the foot pedal is a clutch pedal and intentional user action indicating an intentional disengagement comprises double tapping the clutch pedal.
Rabindran teaches: a foot pedal ([0174] disclosing a foot pedal placement at surgeon’s console).

Jules teaches: double tapping (Column 9 line 9, disclosing double tapping a button to generate a command).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiMaio’s inputs(to engage/disengage teleoperation) as a foot clutch pedal and double tapping the clutch pedal as taught by Rabindran and Jules  as additional means for control interaction with the device.

For Claim 18, DiMaio modified through Rabindran teaches: The system of claim 16,

Modified DiMaio further teaches: The first intentional user action and the second intentional user action (see claim 16 for modification of multiple user actions). And a clutch ([0051], disclosing engaging and disengaging master/slave devices through clutching, [0051] disclosing it may have one or more user input devices). 

And tapping a finger clutch. ([0115] disclosing a clutch mode that engages and disengages coupling between objects i.e. master slave relationship for teleoperation. [0137], disclosing a button press input to engage the system for master/slave control. [0077], disclosing the control commands/inputs from master device can be from buttons. [0051] disclosing that system may have one or more inputs to engage and disengage master/slave control.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DiMaio’s inputs to a finger clutch to provide the operator means to control a clutch with just a finger.

DiMaio does not disclose: foot pedal and pressing and holding the pedal.

Rabindran teaches: foot pedal ([0174] disclosing a foot pedal placement at surgeon’s console).
Jules teaches: pressing and holding (column 9 line 43, disclosing pressing and holding a button to generate a command).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input clutch of DiMaio to a foot pedal clutch and generate a command by pressing and holding the pedal and double tapping a finger clutch as taught by Rabindran and Jules as additional means for control interaction with the device.

For Claim 19, DiMaio modified through Rabindran teaches: The system of claim 16, 

Modified DiMaio further teaches: One of the first, second or third intentional user actions (see claim 16 for modification of multiple user actions). And a clutch ([0051], disclosing engaging and disengaging master/slave devices through clutching, [0051] disclosing it may have one or more user input devices). 

DiMaio does not disclose: a foot pedal and pressing and holding the clutch pedal, and squeezing the user interface device. However does disclose an “actively controlled event” to begin teleoperation ([0114], disclosing that the computer receives a signal indicating that user wishes to begin teleoperation).

Rabindran teaches: a foot pedal ([0174], disclosing a foot pedal at surgeon’s console), and squeezing the user interface device ([0102], disclosing master grips that can be squeezed to control the robot surgery tools).

Jules teaches: pressing and holding (column 9 line 43, disclosing pressing and holding a button to generate a command).

It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify DiMaio’s clutch input to a foot pedal clutch and the actively controlled event to comprise pressing and holding the clutch pedal and squeezing the user interface device to generate an intentional disengagement command as a specific means to generate a specific command.

For Claim 20, DiMaio modified through Rabindran and Jules teaches: The system of claim 19 

Modified DiMaio further teaches: wherein the user interface device is a handheld user input device([0128] and Figure 5, disclosing handheld device 536)  comprising a sensor operable to detect the user inputs ([0077], disclosing the system can detect and honor commands based on the operator’s hand poses or finger movements), and at least one of the first, second or third intentional user actions comprises a docking of the portable handheld user interface device([0136-0137], disclosing the condition to engage master/slave control is to have the master input device orientation to be within certain tolerance of the end effector. Therefore the user input device is within close proximity of the teleoperation console. If the device is not in a close proximity of the device, its orientation will be out of the tolerance limit hence this condition will not be met).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached on Mon-Fri 7:30 - 5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/       Examiner, Art Unit 3664 
                                                                                                                                                                                         
		/ADAM R MOTT/                          Primary Examiner, Art Unit 3669